Mathews, J.
I do also.
It is therefore ordered, adjudged, and decreed, that the judgment be affirmed with costs.

GENERAL RULE.

Whenever a case is to be argued in writing, the plaintiff’s attorney shall deliver to the defendants, a copy of his argument, who shall be bound to return it in ten days with his answer, and the plaintiff in ten days after receiving the same, shall deliver the whole, with his reply, to the clerk of the court, or to one of the judges, and if in such reply he shall quote new authorities, he shall be bound to furnish the defendant's *427attorney with a note of said authorities and of the points to which he thinks they
apply ; and that there may be no altercation relative to the time of delivering the copies of such arguments. It is ordered that no evidence thereof shall be received, but the acknowledgement of the delivery under the hand of the party to whom the argument was given, or if refused, an affidavit of that fact.
And it is further ordered, That if any party shall delay to deliver his argument within the time above limited, the other may deliver his notes to the court, who will then proceed to examine and decide the case.
Provided, That in all cases, the court may, under special circumstances, enlarge the time for the delivery and the return of arguments, if such enlargement be applied for before the expiration of the time herein limited.